OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

               oFFfcW!»^TOL rT1°&SiSSU                                     PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE      f'

6/3/2015
                                                                                          t)
ELLER, NATHAN RAY         Tr. Ct. No. W13-44914-Y (A)                    WRs63,051-01
On this day, the application for wgt of.habeas corpus is dismissed as moot
                                                                   Abel Acosta, Clerk

                            NATHAN RAY ELLER
                            HUTCHINS UNIT - TDC # 1970806
                            1500 E. LANGDON